Citation Nr: 0405014	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  98-05 493A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
following an August 1997 rating decision by which the RO 
continued a 30 percent disability rating for a generalized 
anxiety disorder.  The Board remanded this matter in 
September 2000.  


FINDING OF FACT

The veteran's anxiety disorder is manifested by no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as occasional anxiety, difficulty 
concentrating, irritability, chronic sleep disturbance, and 
avoidance of crowds.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for an anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 
4.126, and 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In his Notice of Disagreement and Substantive Appeal, the 
veteran contends that a higher rating is warranted for his 
anxiety disorder because this disability has become worse.  
The veteran contends that this is shown by his having to go 
to a VA hospital at least once a month for treatment of his 
anxiety disorder, by the absence of evidence that the 
disorder has improved, by his considerable difficulties 
dealing with people, and by his extreme irritability.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002) and 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  In assessing a claim for a higher rating, the 
history of the disability should be considered.  38 C.F.R. 
§§ 4.1, 4.2 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  

The evidence of record includes the veteran's contentions, VA 
treatment records, a transcript of a hearing held before the 
RO in 1999, and VA examination reports (dated in June 1999 
and April 2003).  

VA treatment records reveal numerous visits to a VA social 
worker in 1997 for treatment of anxiety, depression, or 
adjustment of medication.  In January 1997, the care provider 
found a mix of anxiety and depression.  At that time, the 
veteran complained of experiencing phobia in crowds, and 
proneness to angry outbursts and irritability.  There were no 
hallucinations or delusions.  Progress notes in November and 
December 2000 indicate that the veteran returned after a long 
hiatus in treatment with anxiety and congruent affect related 
to a work incident and an underlying anxiety disorder.  
During the later visit, the veteran complained of tension.  
This session ended with no further treatment being planned.  
A June 2002 progress note shows a diagnosis of anxiety and 
indicates that the veteran was not seen in two years and was 
seeing another care provider for PTSD therapy.  Occasional 
anxiety and some form of dysthymia were noted.  However, 
there was no major depression or thought disorder and no 
psychiatric medication was indicated.  

At the hearing held before the RO in April 1999, the veteran 
testified that he gets very argumentative with his family, 
most times will isolate from his family to avoid 
confrontation, does not get along with some veterans but 
holds conversations with a lot of veterans, has increased 
anxiety when he does not know the status of his claim, does 
not have too many problems with customers at his place of 
work but is extremely nervous at times.  The veteran stated 
that he becomes antsy at work and a social worker comes 
around about every two weeks to see that everything works out 
fairly good.  He reported that he had a fairly good 
supervisor.  The veteran indicated that he does not regularly 
take time off due to his anxiety, but does take off for 
appointments.  The veteran indicated he was just feeling 
worried a lot, nervous and tense.  

In addition to the VA treatment records, two mental health 
treatment update letters were submitted.  The first letter 
dated in August 1996, reflects that the veteran was followed 
in the mental health clinic for treatment of generalized 
anxiety disorder.  The letter reveals that the veteran was 
prescribed Sertraline HCL for anxiety.  His symptoms were 
persistent and included excessive anxiety and worry more days 
that not for over six months about family and activities, 
difficulty controlling the worry, restlessness, difficulty 
concentrating, and irritability.  A global assessment of 
functioning (GAF) score of 45 was noted.  The second update 
dated in January 1997, shows that the veteran was prescribed 
BuSpar for anxiety and had symptoms of excessive anxiety and 
worry more days than not for over six months, especially 
about economics, difficulty controlling the worry, 
restlessness, increased difficulty concentrating, and 
irritability.  The symptoms appeared to be worsening.  The 
veteran reported being unable to sustain gainful employment 
because of his anxiety disorder.  A GAF score of 40 was 
assigned.  Both updates were signed by the social worker who 
had treated the veteran and a psychiatrist.

A report of a VA examination conducted in June 1999 reflects 
a history of the veteran having a series of jobs lasting a 
year or two interspersed with going back to business school 
and to the City College of New York.  He also worked 
construction off and on for about three years.  He drove a 
cab for about 10 years and then moved to the Albany area 
where he worked for the Parks and Recreation Department for 
two years.  After that, he was involved in a car accident and 
did not work for year.  More recently, he worked for the 
Department of Motor Vehicles, where he had worked for the 
previous couple of years.  The veteran indicated that he had 
been married once for 28 years, had three children, never 
used drugs, drank very little, was not taking any medication, 
and was not in counseling.  He was arrested once for driving 
while intoxicated.  The examiner diagnosed a generalized 
anxiety disorder.  

A report of a VA examination conducted in April 2003, 
reflects that the examiner reviewed the claims file.  A 
review of psychiatric history revealed no history of 
psychiatric hospitalizations.  The veteran reported he had 
been prescribed a medication for sleep and although he had 
"lousy sleep," he only took the medication occasionally.  
The veteran reported that he had worked for the Department of 
Motor Vehicles for the previous six years.  He reported that 
he is in good standing at his job.  The veteran related that 
he had never been unemployed for as long as a year.  He has 
been married for 32 years to his current wife with a 
relationship that he described as "so-so."  The veteran 
denied a history of domestic violence.  He got along well 
with his three children.  Most of his friends were female and 
they go to parties and do things like go dancing.  His 
counseling consisted of a career counselor at work checking 
in on him once in a while.  He denied a drinking problem or 
history of drug use.  

A mental status examination conducted during the April 2003 
examination showed an unremarkable physical appearance.  The 
veteran maintained a relaxed physical posture during the 
interview and spoke in a calm voice tone and at a normal rate 
of speed.  The veteran was alert and oriented times four.  No 
obvious deficits in thinking or memory were shown.  His 
speech was logical and focused at all times.  The veteran 
reported that he worried a lot about world events.  He denied 
being emotionally labile.  The examiner indicated that the 
veteran did not appear to be truly obsessive and denied 
compulsions, panic attacks, or anxiety attacks.  He was 
anxious in crowds and generally avoided crowds.  He indicated 
that he enjoyed working around the house, gardening, working 
outside.  The veteran described himself as distractible.  No 
gross deficits of immediate, short, or long-term memory were 
shown.  There were some feelings of hopelessness and 
helplessness, but none of worthlessness, suicide, or 
homicide.  The examiner concluded that the veteran met the 
criteria for generalized anxiety disorder, but suffered from 
only mild anxiety.  He appeared to be able to function quite 
well occupationally.  It was felt that he was only minimally 
impaired in his overall functioning.  His only true complaint 
was chronic sleep disturbance.  The examiner diagnosed 
generalized anxiety disorder (by history) and provided a GAF 
score of 69 indicating mild impairment of functioning.  

In May 2003, a psychiatrist reviewed the claims file, 
including the April 2003 examiner's report and opined that 
the veteran's social and occupational functioning appeared to 
be relatively good.  The psychiatrist noted that the veteran 
had not been in any ongoing counseling, yet appeared to be 
able to adapt and cope well with his environment.  While 
there was overall consensus between the social work notes and 
compensation and pension evaluations that the veteran had a 
generalized anxiety disorder, it was noted that there had 
been a large range of GAF scores from a low of 38 to a high 
of 69.  The psychiatrist indicated that she concurred with 
the diagnosis, and that a GAF score of 68 seemed to reflect 
the veteran's generally mild symptoms and impairments.  

A mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. 
§ 4.126(a) (2003).  Under Diagnostic Code 9411, a 30 percent 
rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  

The Board finds that the symptoms of the veteran's anxiety 
disorder do not more nearly approximate the criteria for a 50 
percent disability rating.  The evidence in the claims file 
does not show occupational and social impairment with reduced 
reliability and productivity such as would warrant the higher 
disability rating.  In this regard, while the veteran 
contends that he has considerable difficulty dealing with 
people, the evidence in the claims file belies this 
contention.  Significantly, the evidence reveals that the 
veteran has been able to maintain a marriage to one woman 
over the past three decades at a quality that even he 
describes as at least "so-so," he has maintained a good 
relationship with his three children, and has maintained 
friendships, including going to dances and parties.  In 
addition, the veteran has maintained employment with the same 
department for some six years and is in good standing with 
his employer.  Although the veteran has taken off work for 
appointments, he denies taking off work for anxiety.  The 
Board acknowledges that the veteran contends that he goes to 
a VA hospital at least once a month for treatment of his 
anxiety disorder, but the evidence of record shows no 
hospitalization for psychiatric problems, no regular 
counseling for anxiety other than a career counselor checking 
on him every two weeks at work, and as of a most recent 
progress note, no prescription for psychiatric medication.  
It also bears noting that the veteran's symptoms are limited 
to experiencing occasional anxiety, becoming antsy, feeling 
worried, feeling nervous and tense, difficulty concentrating, 
chronic sleep disturbance, irritability, and avoiding crowds.  
While the Board is aware of the disparity in assigned GAF 
scores during the rating period, the percentage evaluation 
must be based on all the evidence of record.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.  Moreover, given that a reviewing 
examiner considered these scores and opined that a GAF score 
of 68 best reflected the veteran's impairment, the Board is 
persuaded that a higher evaluation based on the lower GAF 
scores that appear in the claims file, is not warranted.  
Moreover, the lower scores do not seem to be corroborated by 
the symptoms and the more recent characterizations of the 
veteran's psychiatric impairment as only mildly disabling.  
Taken together, this evidence does not more nearly 
approximate occupational and social impairment with reduced 
reliability and productivity.  In fact, the descriptions of 
impairment provided by psychiatrists involved in the 
veteran's case tend to reflect the rating criteria set for a 
10 percent rating-mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or when symptoms 
are controlled by continuous medication.  38 C.F.R. § 4.130.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for an increase; a rating 
higher than 30 percent is not warranted.  

Further, the evidence does not reflect that the veteran's 
anxiety disorder has caused marked interference with 
employment (i.e., beyond that already contemplated under the 
schedular criteria by the currently assigned 30 percent 
rating), or necessitated any recent period of 
hospitalization, such that consideration of an extra-
schedular rating is warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  The Board also 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA, among other 
things, modified VA's duties to notify and assist claimants 
by amending 38 U.S.C.A. § 5103 ("Notice to claimants of 
required information and evidence") and adding 38 U.S.C.A. 
§ 5103A ("Duty to assist claimants").  The implementing 
regulations apply to this veteran's case.  VAOPGCPREC 7-03.

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter dated in February 2003 of 
what evidence was needed to substantiate the claim for an 
increased rating and asked the veteran to provide information 
regarding any evidence that the veteran wanted VA to try to 
get on his behalf.  VA must notify a claimant of which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, will be 
obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of this by the letter referenced above.  
Consequently, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, the Board 
is not aware of any additional outstanding evidence to be 
obtained, either by VA or the veteran.  Notably, by letter 
dated in March 2003 the veteran indicated that he had no 
other evidence to present.  He noted that all his treatment 
was done at the Albany VA Medical center.  The RO obtained 
records of treatment of the veteran from the Albany VAMC 
through February 2003.  The veteran was provided VA 
examinations accomplished with a view to ascertaining the 
severity of his disability.  Taken together, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional evidence 
helpful to the claim for increase.  

ORDER

A rating in excess of 30 percent for a generalized anxiety 
disorder is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



